Mark J. Fonte
F&G Legal Group
2550 Victory Blvd.
Staten Island, New York 10314
T: +1-917-968-1619
mfontelaw@yahoo.com
                                                              September 21, 2021

VIA ECF
Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re:      Maniscalco, et al. v. New York City Dept. of Educ., et al., No. 1:21-cv-05055-BMC
                  Notice of Publicly Available Facts


Judge Cogan:
        I represent Plaintiffs in the above-referenced action. I write to inform the Court that
Plaintiffs do not intend to call witnesses, but Plaintiffs do plan to ask the Court to take notice of
publicly available facts at the September 22, 2021 Hearing on the Emergency Order for a
Temporary Restraining Order (Dkt. No. 2). Defendants have not consented to a joint stipulation
of facts.


                                                              Respectfully Submitted,
                                                              s/ Mark J. Fonte
                                                              Mark J. Fonte


cc:      Counsel of Record (via ECF)
